Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1 – 58 are allowed over the prior art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the
unjustified or improper timewise extension of the "right to exclude" granted by a patent
and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-
type double patenting rejection is appropriate where the conflicting claims are not
identical, but at least one examined application claim is not patentably distinct from the
reference claim(s) because the examined application claim is either anticipated by, or
would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d
1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d
2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re
Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438,
164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644
(CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321
(d) may be used to overcome an actual or provisional rejection based on a nonstatutory

Effective January 1, 1994, a registered attorney or agent of record may signal
terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply
with 37 CFR 3.73(b).

Claims 1 — 20 are rejected on the ground of nonstatutory obviousness-type
double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No.
10,986,193. Although the conflicting claims are not identical, they are not patentably
distinct from each other because the claims of the instant application system claims, apparatus claims and non-transitory computer-readable media claims which mirror the method claims of the ‘193 patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to William Deane whose telephone number is 571 -272-
7484. The examiner can normally be reached on Monday - FRIDAY from 9:00 A.M. to
5:00 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on 571 -272-7488. The official
fax phone number for the organization where this application or proceeding is assigned
is 571-273-8300. However, unofficial faxes can be direct to the examiners computer at
571 273 - 7484.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).
04Dec2021
/WILLIAM J DEANE JR/Primary Examiner, Art Unit 2652